

W. R. GRACE & CO.


2018 STOCK INCENTIVE PLAN


1. Purposes. The purposes of the Plan are: (a) to enable the Company to provide
Key Persons with long-term incentive compensation that closely aligns the
interests of our Key Persons with those of our stockholders; and (b) to enable
the Company to compete effectively with other organizations offering similar or
other incentives, in attracting, motivating and retaining Key Persons.


2. Definitions. When used in this Plan, the following terms shall have the
meanings set forth in this Section 2.


Board of Directors: The Board of Directors of the Company.


Cessation of service (or words of similar import): When a person ceases to be an
employee of the Company or a Subsidiary, or ceases to serve as a Director, as
appropriate. For purposes of this definition, if an entity that was a Subsidiary
ceases to be a Subsidiary, persons who immediately thereafter remain employees
of that entity (and are not employees of the Company or an entity that is a
Subsidiary) shall be deemed to have ceased service.


Change in Control: Shall be deemed to have occurred if (a) the Company
determines that any “person” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, has become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of twenty (20%) percent or more of the outstanding Common Stock
of the Company (provided, however, that a Change in Control shall not be deemed
to have occurred if such person has become the beneficial owner of twenty (20%)
percent or more of the outstanding Common Stock as the result of a sale of
Common Stock by the Company that has been approved by the Board of Directors);
(b) individuals who are “Continuing Directors” (as defined below) cease to
constitute a majority of the Board of Directors; (c) there occurs a
reorganization, merger, consolidation or other corporate transaction involving
the Company (a “Corporate Transaction”), in each case, with respect to which the
stockholders of the Company immediately prior to such Corporate Transaction do
not, immediately after the Corporate Transaction, own fifty (50%) percent or
more of the combined voting power of the corporation resulting from such
Corporate Transaction; or (d) the stockholders of the Company approve a complete
liquidation or dissolution of the Company. “Continuing Director” for purposes of
the above means (i) any member of the Board of Directors who was such a member
on the date on which this Plan was approved by the Committee and any successor
to such a Continuing Director who is approved as a nominee or elected to succeed
a Continuing Director by a majority of Continuing Directors who are then members
of the Board of Directors and (ii) any new member who is nominated or elected to
become a director of the Board of Directors by a majority of Continuing
Directors who are then members of the Board of Directors. Notwithstanding the
foregoing, if a Change in Control constitutes a payment event with respect to
any Stock Incentive (or any portion of an Stock Incentive) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in subsection (a), (b), (c) or (d) with respect to such Stock
Incentive (or portion thereof) shall only constitute a Change in Control for
purposes of the payment timing of such Stock Incentive if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).


The Committee shall have full and final authority, which shall be exercised in
its sole discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5) shall be consistent with such regulation.


Code: The Internal Revenue Code of 1986, as amended, and the rules and
regulations issued thereunder.


Committee: The Compensation Committee of the Board of Directors of the Company
or any other committee or entity designated by the Board of Directors to
administer stock incentive and stock option plans of the Company and the
Subsidiaries generally or this Plan specifically. However, the grant of Stock
Incentives to individuals who are subject to Section 16 of the Exchange Act may
only be made by a Committee which consists of not less than two (2) members of
the Board of Directors of the Company, each of whom is a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act.


Common Stock: The common stock of the Company, par value $.01 per share, or such
other class of shares or other securities or property as may be applicable
pursuant to the provisions of Section 9.


Company: W. R. Grace & Co., a Delaware corporation.


Continuing Director: The meaning set forth in the definition of “Change in
Control” above.


Corporate Transaction: The meaning set forth in the definition of “Change in
Control” above.


Director: A member of the Board of Directors of the Company who is not an
employee of the Company.


Effective Date: The date that the Plan becomes effective in accordance with
Section 11.


Exchange Act: The Securities Exchange Act of 1934, as amended.


Fair Market Value: The value of a share of Common Stock as of any given date
determined as follows: (a) the mean between the high and low sales prices of a
share of Common Stock in New York Stock Exchange composite transactions on the
applicable date, as reported in The Wall Street Journal or another newspaper of
general circulation, or, if no sales of shares of Common Stock were reported for
such date, on the next preceding date for which such sales were so reported, or,
if the shares are not traded on the New York Stock Exchange, (b) the fair market
value of a share of Common Stock determined in accordance with any other
reasonable method approved by the Committee in such a manner as to comply with
Code Section 409A.


Full Value Award: Any Stock Incentive that is settled in shares of Common Stock
other than: (a) an Option, (b) a SAR or (c) any other Stock Incentive for which
the Key Person pays the intrinsic value existing as of the date of grant
(whether directly or by forgoing a right to receive a payment from the Company
or any Subsidiary).


Incentive Stock Option: An Option that states that it is an incentive stock
option and that is intended to meet the requirements of Section 422 of the Code
and the regulations thereunder applicable to incentive stock options, as in
effect from time to time.


Issuance (or words of similar import): The issuance of authorized but unissued
Common Stock or the transfer of issued Common Stock held by the Company or a
Subsidiary.


Key Person: Either (i) an employee of the Company or a Subsidiary who, in the
opinion of the Committee, has contributed or can contribute significantly to the
growth and successful operations of the Company or one or more Subsidiaries, as
determined by the Committee, or (ii) a Director. The grant of a Stock Incentive
to an employee shall be deemed a determination by the Committee that such person
is a Key Person.


Net Exercise Option: An Option described in Section 7 hereof.


Nonstatutory Stock Option: An Option that is not an Incentive Stock Option.


Option: An option granted under this Plan to purchase shares of Common Stock.


Option Agreement: An agreement setting forth the terms of an Option.


Performance Award: A Stock Incentive that is awarded in accordance with the
provisions of Section 9 of this Plan.


Performance Award Agreement: An agreement setting forth the terms of a
Performance Award.


Performance Measure: One or more of the following criteria, or such other
operating objectives, with respect to a Performance Award, selected by the
Committee to measure performance of the Company or any Subsidiary or other
business division of same for a Performance Period, whether in absolute or
relative terms: basic or diluted earnings per share of Common Stock; revenue;
operating income; net income (either before or after taxes); earnings and/or net
income before interest and taxes; earnings and/or net income before interest,
taxes, depreciation and amortization; return on capital; return on equity;
return on assets; net cash provided by operations; free cash flow; Common Stock
price; economic profit; economic value added; total stockholder return; gross
margins and costs. Each such measure shall be determined in accordance with
generally accepted accounting principles as consistently applied and as
determined by the Committee, and adjusted to omit the effects of extraordinary
items, gain or loss on the disposal of a business segment, unusual or
infrequently occurring events and transactions and cumulative effects of changes
in accounting principles.


Performance Period: period of not less than one (1) year over which the
achievement of targets for Performance Measures is determined.


Permitted Transferee: shall mean, with respect to a Key Person, any “family
member” of the Key Person, as defined in the General Instructions to Form S-8
Registration Statement under the Securities Act (or any successor form thereto),
after taking into account applicable law.


Plan: The 2018 Stock Incentive Plan of the Company herein set forth, as the same
may from time to time be amended.


Retirement: The resignation or other separation from Service (except for
termination for “cause”) of an employee of the Company who is a Key Person, on
or after attaining age 55, provided that the total of his or her age and years
of Service equals at least 60.


SAR: A “stock appreciation right” granted under this Plan entitling the holder
to, upon exercise of such right, an amount in cash, shares of Common Stock, or a
combination of cash and shares, equal in value to the product of (i) the excess,
if any, of the Fair Market Value of one share of Common Stock over the exercise
price of the applicable SAR, multiplied by (ii) the number of shares of Common
Stock in respect of which the SAR has been exercised.


SAR Agreement: An agreement setting forth the terms of a SAR.


Service: Service to the Company or a Subsidiary as an employee or as a Director
(as appropriate). “To serve” has a correlative meaning.


Stock Award: An issuance of shares of Common Stock or an undertaking (other than
an Option or SAR) to issue such shares in the future including, without
limitation, a “restricted stock unit” granted under this Plan.


Stock Incentive: A stock incentive granted under this Plan in one of the forms
provided for in Section 3.


Stock Incentive Agreement: An agreement setting forth the terms of any Stock
Incentive (including for the avoidance of doubt an Option Agreement).


Subsidiary: A corporation (or other form of business association) of which
shares (or other ownership interests) having fifty (50%) percent or more of the
voting power regularly entitled to vote for directors (or equivalent management
rights) are owned, directly or indirectly, by the Company, or any other entity
designated as such by the Board of Directors with respect to whose employees
Common Stock would constitute “service recipient stock” as defined under
Treasury Regulations Section 1.409A-1(b)(5)(iii) or any successor provision;
provided, however, that in the case of an Incentive Stock Option, the term
“Subsidiary” shall mean a Subsidiary (as defined by the preceding clause) that
is also a “subsidiary corporation” as defined in Section 424(f) of the Code and
the regulations thereunder, as in effect from time to time.


3. Grants of Stock Incentives. (a) Subject to the provisions of this Plan, the
Committee may at any time and from time to time, grant Stock Incentives under
this Plan to, and only to, Key Persons.


(b) The Committee may grant a Stock Incentive to be effective at a specified
future date or upon the future occurrence of a specified event. For the purposes
of this Plan, any such Stock Incentive shall be deemed granted on the date it
becomes effective. An agreement or other commitment to grant a Stock Incentive
that is to be effective in the future shall not be deemed the grant of a Stock
Incentive until the date on which such Stock Incentive becomes effective.


(c) A Stock Incentive may be granted in the form of:


(i) a Stock Award, or


(ii) an Option or SAR, or


(iii) a Net Exercise Option, or


(iv) a combination of a Stock Award, an Option, SAR and/or Net Exercise Option.


(d) Vesting. Notwithstanding any other provision of the Plan to the contrary,
but subject to Section 15 of the Plan, Stock Incentives granted under the Plan
shall vest no earlier than the first anniversary of the date the Stock Incentive
is granted; provided, however, that, notwithstanding the foregoing: (i) Stock
Incentives that result in the issuance of an aggregate of up to 5% of the shares
of Common Stock available pursuant to Section 4(a) may be granted to any one or
more Key Persons without respect to such minimum vesting provisions and (ii) the
limitations set forth in the immediately preceding clause (i) notwithstanding,
nothing herein shall preclude the Committee from taking action, in its sole
discretion, to accelerate or maintain the vesting of any Stock Incentives in
connection with a Key Person’s death, disability, Retirement or other
termination of Service.


4. Stock Subject to this Plan.


(a) Subject to the provisions of paragraphs (b) and (c) of this Section 4 and
the provisions of Section 10, the aggregate number of shares of Common Stock
which may be issued or transferred pursuant to Stock Incentives (including,
without limitation, Incentive Stock Options) under the Plan is 7,200,000 (plus a
number of shares of Common Stock equal to the number of shares of Common Stock
subject to awards outstanding under the Grace 2014 Stock Incentive Plan that are
terminated, canceled, forfeited, or expire, or under which the shares otherwise
cease to be issuable); provided, however, that such aggregate number of Shares
available for issuance under the Plan shall be reduced by 3.19 shares of Common
Stock for each share of Common Stock delivered in settlement of any Full Value
Award. Authorized but unissued shares of Common Stock and issued shares of
Common Stock held by the Company or a Subsidiary, whether acquired specifically
for use under this Plan or otherwise, may be used for purposes of this Plan.


(b) If any shares of Common Stock subject to a Stock Incentive that is not a
Full Value Award are terminated, canceled, forfeited, or expire, or such Stock
Incentive is settled for cash (in whole or in part), the shares of Common Stock
subject to such Stock Incentive shall, to the extent of such termination,
cancellation, forfeiture, expiration or cash settlement, again be added back to
the shares of Common Stock authorized for grant under Section 4(a). To the
extent that a Full Value Award is terminated, canceled, forfeited or expires or
such Full Value Award is settled for cash (in whole or in part), the shares of
Common Stock available under the Plan shall be increased by 3.19 shares of
Common Stock for each share of Common Stock subject to such Full Value Award
that is terminated, canceled, forfeited, expired or settled in cash.
Notwithstanding anything to the contrary contained herein, however, the
following shares of Common Stock shall not be added back to the shares of Common
Stock authorized for grant under Section 4(a) and shall not be available for
future grants of Stock Incentives: (i) shares of Common Stock tendered by a Key
Person or withheld by the Company in payment of the exercise price of an Option;
(ii) shares of Common Stock tendered by the Key Person or withheld by the
Company to satisfy any tax withholding obligation with respect to a Stock
Incentive; (iii) shares of Common Stock subject to a SAR that are not issued in
connection with the stock settlement of the SAR on exercise thereof; and (iv)
shares of Common Stock purchased on the open market with the cash proceeds from
the exercise of Options. In addition, notwithstanding the other provisions of
this Section 4(b), no shares of Common Stock may again be optioned, granted or
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an incentive stock option under Section 422 of the Code.


(c) The maximum number of shares of Common Stock that may be subject to Stock
Incentives granted to any one Key Person during any one calendar year shall be
limited to One Million (1,000,000) shares of Common Stock (subject to adjustment
as provided in Section 10). In addition, the maximum Fair Market Value (measured
at the grant date) under Stock Incentives granted to any Director during any one
calendar year, shall not exceed $750,000.


5. Stock Awards. Stock Incentives in the form of Stock Awards shall be subject
to the following provisions:


(a) Shares of Common Stock subject to a Stock Award may be issued to a Key
Person at the time the Stock Award is granted, or at any time subsequent
thereto, or in installments from time to time, subject to such terms and
conditions including risks of forfeiture, as provided in the Stock Incentive
Agreement. Any Stock Incentive Agreement for a Stock Award may provide that the
value of any shares of Common Stock subject to such Stock Award to be issued
subsequent to the grant date may be paid in cash, on each date on which shares
would otherwise have been issued, in an amount equal to the Fair Market Value on
such date of the shares that would otherwise have been issued.


(b) The material terms of each Stock Award shall be determined by the Committee.
Each Stock Award shall be evidenced by a written instrument consistent with this
Plan. It is intended that a Stock Award would be made contingent upon the
attainment of one or more specified objectives (which objectives may, for the
avoidance of doubt, relate solely to the continued provisions of Service by the
recipient of a Stock Award) and may be made subject to restrictions on the sale
or other disposition of the Stock Award or the shares subject thereto for a
period of one or more years (or such other shorter or longer period as the
Committee may determine).


(c) A Stock Award shall be granted for such lawful consideration as may be
provided therein.


6. Options and SARs. Stock Incentives in the form of Options and SARs shall be
subject to the following provisions:


(a) Options. The Option exercise price per share of Common Stock shall not be
less than one hundred (100%) percent of the Fair Market Value of a share of
Common Stock on the date the Option is granted; and such exercise price per
share of Common Stock shall not be reduced, by action of the Board of Directors
or otherwise, at any time after the date the Option is granted (subject to
Section 10 hereof). The exercise price and any withholding tax that may be due
on the exercise of an Option may be paid in cash, or, if so provided in the
Option Agreement, (i) in shares of Common Stock (including shares issued
pursuant to the Option being exercised), or (ii) in a combination of cash and
such shares; provided, however, that (A) no shares of Common Stock delivered in
such payment may be “immature shares,” as determined in accordance with
generally accepted accounting principles in effect at the time, (B) any shares
of Common Stock delivered to the Company in such payment shall be valued at
their Fair Market Value on the date of exercise; and (C) for the avoidance of
doubt, payment may be made in cash through a “cashless exercise,” to the extent
permitted by applicable law, by delivering a properly executed exercise notice
to the Company, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale proceeds of shares of Common
Stock otherwise deliverable under the exercised Option, as is necessary to pay
the Option exercise price if applicable, and, if requested, the minimum amount
of any federal, state, local or foreign withholding taxes due in respect of the
Option (and to facilitate the foregoing, the Company may, to the extent
permitted by applicable law, enter into agreements for coordinated procedures
with one or more brokerage firms). No indication of ownership of shares of
Common Stock shall be issued upon the exercise of an Option until the Option
exercise price due for such shares has been paid in full and arrangements have
been made for any tax withholding due in respect of the Option, as applicable.


(b) SARs. The SAR exercise price per share of Common Stock (which is subtracted
from the Fair Market Value of a share of Common Stock on the exercise date to
determine the amount payable under the SAR) shall not be less than one hundred
(100%) percent of the Fair Market Value of a share of Common Stock on the date
the SAR is granted; and such exercise price per share of Common Stock shall not
be reduced, by action of the Board of Directors or otherwise, at any time after
the date the SAR is granted (subject to Section 10 hereof). Any withholding tax
that may be due on the exercise of the SAR may be paid in cash or through
withholding on the amounts that would otherwise be paid pursuant to the SAR.


(c) Each Option or SAR shall be exercisable during the life of the holder only
by the holder and, after the holder’s death, only by his or her estate or by a
person who acquires the right to exercise the Option or SAR by will or the laws
of descent and distribution. Unless otherwise provided in the applicable Stock
Incentive Agreement, an Option or SAR, to the extent that it shall not have been
exercised or canceled, shall terminate as follows after the holder ceases to
serve: (i) if the holder shall voluntarily cease to serve without the consent of
the Committee the Option or SAR shall terminate 45 calendar days after such
cessation, (ii) if the holder shall have his service terminated for “cause”, the
Option or SAR shall terminate immediately upon cessation of service; (iii) if
the holder shall cease to serve by reason of death, incapacity or Retirement,
the Option or SAR shall terminate three (3) years after the date on which the
holder ceased to serve; and (iv) except as provided in the next sentence, in all
other cases the Option or SAR shall terminate three (3) months after the date on
which the holder ceased to serve unless the Committee shall approve a longer
period (which approval may be given before or after cessation of service but not
after termination of the Option or SAR) not to exceed three (3) years. If the
holder shall die or become incapacitated during the three (3) month period (or
such longer period as the Committee may approve) referred to in the preceding
clause (iii), the Option or SAR shall terminate three (3) years after the date
on which he ceased to serve. A leave of absence for military or governmental
service or other purposes shall not, if approved by the Committee (which
approval may be given before or after the leave of absence commences but not
after termination of the Option or SAR), be deemed a cessation of service within
the meaning of this paragraph (c). Notwithstanding the foregoing provisions of
this paragraph (c) or any other provision of this Plan, no Option or SAR shall
be exercisable after expiration of a period of ten (10) years from the date the
Option or SAR is granted and no Incentive Stock Option shall be exercisable
after expiration of a period of ten (10) years from the date the Incentive Stock
Option is granted.


(d) No restricted stock unit, Option (including a Net Exercise Option) or SAR,
nor any right thereunder, may be assigned or transferred except to Permitted
Transferees, or by will or the laws of descent and distribution and except, in
the case of a Nonstatutory Stock Option or SAR, pursuant to a qualified domestic
relations order (as defined in the Code). Notwithstanding the forgoing, the
Committee in its sole discretion, may determine to permit a Key Person or a
Permitted Transferee of such Key Person to transfer an Option other than an
Incentive Stock Option (unless such Incentive Stock Option is intended to become
a Nonstatutory Stock Option) or SAR to any one or more Permitted Transferees of
such Key Person, subject to the following terms and conditions: (i) an Option or
SAR transferred to a Permitted Transferee shall not be assignable or
transferable by the Permitted Transferee other than (A) to another Permitted
Transferee of the applicable Key Person or (B) by will or the laws of descent
and distribution or, subject to the consent of the Committee, pursuant to a
qualified domestic relations order; (ii) an Option or SAR transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Option or SAR as applicable to the original Key Person (other
than the ability to further transfer the Option or SAR to any person other than
another Permitted Transferee of the applicable Key Person); (iii) any transfer
of an Option or SAR to a Permitted Transferee shall be without consideration,
except as required by applicable law; and (iv) the Key Person (or transferring
Permitted Transferee) and the receiving Permitted Transferee shall execute any
and all documents requested by the Committee, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
law and (C) evidence the transfer.


(e) An Option may, but need not, be an Incentive Stock Option; provided,
however, that (i) no Incentive Stock Option may be granted more than ten (10)
years after the earlier of adoption of the Plan by the Committee or approval by
the Company’s stockholders; (ii) the exercise price of any Incentive Stock
Option granted to a Key Person who owns (within the meaning of Section 422(b)(6)
of the Code, after the application of the attribution rules in Section 424(d) of
the Code) more than ten (10%) percent of the total combined voting power of all
classes of shares of stock of the Company or any parent or Subsidiary of the
Company shall be not less than one hundred ten (110%) percent of the Fair Market
Value of the Common Stock on the grant date and the term of such stock option
shall not exceed five (5) years; (iii) the aggregate Fair Market Value
(determined as of the time an Incentive Stock Option is granted) of the shares
subject to each installment becoming exercisable for the first time in any
calendar year under Incentive Stock Options granted (under all plans, including
this Plan, of his employer corporation and its parent and subsidiary
corporations) to the Key Person to whom such Incentive Stock Option is granted
shall not exceed One Hundred Thousand Dollars ($100,000); (iv) Incentive Stock
Options shall only be issued to Key Persons who are employees of the Company or
of a Subsidiary; and (v) no Option issued under the Plan shall be an Incentive
Stock Option unless the Plan is approved by the stockholders of the Company
within twelve (12) months of its adoption by the Committee.


(f) The material terms of each Option or SAR shall be determined by the
Committee. Each Option or SAR shall be evidenced by a written instrument
consistent with this Plan (i.e., an Option or SAR Agreement, as applicable) and,
in the case of an Option, shall specify whether the Option is an Incentive Stock
Option or a Nonstatutory Stock Option. An Option or SAR may include restrictions
and limitations in addition to those provided for in this Plan.


(g) Subject to the other provisions of this Section 6, Options shall be granted
for such lawful consideration as may be provided for in the Option Agreement.


(h) Subject to Section 10 hereof, without the approval of the Company’s
stockholders, (i) no transaction or series of transactions shall have the effect
of exchanging all or any portion of any Option or SAR granted under this Plan
(any such award, a “Previously Granted Option”) for, or replacing all or any
portion of any Previously Granted Option with, a new Option or SAR (as
applicable), where the exercise price per share of Common Stock under the new
Option or SAR is less than such exercise price applicable under the Previously
Granted Option, (ii) the Committee shall not authorize the amendment of any
outstanding Option or SAR to reduce its price per share of Common Stock, or
(iii) the Company shall not cancel any Option or SAR in exchange for cash or
another Stock Incentive when the Option or SAR exercise price per share of
Common Stock exceeds the Fair Market Value of the underlying shares of Common
Stock.


7. Net Exercise Options. A “Net Exercise Option” is an Option that is a
Nonstatutory Stock Option, where the applicable Option Agreement specifies that
the Company will reduce the number of shares issued under the Option upon
exercise by the minimum whole number of shares with a Fair Market Value
sufficient to pay the aggregate exercise price of the exercised shares. (If the
Fair Market Value of the whole number of shares withheld exceeds the aggregate
exercise price of the exercised shares, the excess fractional share shall be
forfeited by the Option holder.)


8. Combination of Stock Awards, Options and/or SARs. Stock Incentives authorized
by paragraph (c)(iv) of Section 3 in the form of combinations of Stock Awards,
Options and/or SARs shall be subject to the following provisions:


(a) A Stock Incentive may be a combination of any form of Stock Award and any
form of Option and/or SAR; provided, however, that the terms and conditions of
such a Stock Incentive pertaining to a Stock Award are consistent with Section 5
and the terms and conditions of such a Stock Incentive pertaining to an Option
or SAR are consistent with Section 6 and in the case of an Incentive Stock
Option, the combination is not in violation of Treasury Regulations Section
1.422-5(d).


(b) Such a combination Stock Incentive shall be subject to such other terms and
conditions as may be specified therein, including, without limitation, a
provision terminating, in whole or in part, a portion thereof upon the exercise
in whole or in part of another portion thereof.


(c) The material terms of each combination Stock Incentive shall be determined
by the Committee. Each combination Stock Incentive shall be evidenced by a
written instrument consistent with this Plan.


9. Performance Awards. The Committee, in its discretion, may authorize the
granting, vesting, payment and/or delivery of any form of Stock Incentive as
Performance Awards to such Key Persons upon achievement of such targets for
Performance Measures during a Performance Period as are selected by the
Committee. The Committee, in its discretion, shall determine the Key Persons
eligible for Performance Awards, the targets for Performance Measures to be
achieved during each Performance Period, and the type, amount, and terms and
conditions of any Performance Awards. Performance Awards may be granted either
alone or in addition to other Stock Incentives made under the Plan


10. Adjustment and Dividend Provisions. (a) In the event that any
reclassification, split-up (whether by a dividend payable in Common Stock or
otherwise), or consolidation of the Common Stock shall be effected, or the
outstanding shares of Common Stock are, in connection with a merger or
consolidation of the Company or a sale by the Company of all or a part of its
assets, exchanged for a different number or class of shares of stock or other
securities or property of the Company or for shares of the stock or other
securities or property of any other corporation or person, then (i) the number,
kind, and class of shares or other securities or property that may be issued
pursuant to Stock Incentives thereafter granted, (ii) the number, kind and class
of shares or other securities or property that have not been issued under
outstanding Stock Incentives, (iii) the purchase price to be paid (or exercise
price, in the case of Options or SARs) per share or other unit under outstanding
Stock Incentives, and (iv) the price to be paid per share or other unit by the
Company or a Subsidiary for shares or other securities or property issued
pursuant to Stock Incentives that are subject to a right of the Company or a
Subsidiary to re-acquire such shares or other securities or property; shall in
each case be equitably adjusted as determined by the Committee.


(b) In the event that there shall occur any spin-off or other distribution of
assets of the Company to its stockholders (including without limitation an
extraordinary dividend), then (i) the number, kind and class of shares or other
securities or property that may be issued pursuant to Stock Incentives
thereafter granted, (ii) the number, kind and class of shares or other
securities or property that have not been issued under outstanding Stock
Incentives, (iii) the purchase price to be paid (or exercise price, in the case
of Options or SARs) per share or other unit under outstanding Stock Incentives,
and (iv) the price to be paid per share or other unit by the Company or a
Subsidiary for shares or other securities or property issued pursuant to Stock
Incentives that are subject to a right of the Company or a Subsidiary to
re-acquire such shares or other securities or property; shall in each case be
equitably adjusted as determined by the Committee.


(c) Dividends. In the event that a dividend or dividend equivalent is to be paid
(in cash or in stock) in respect of an unvested Stock Incentive, such dividends
or dividend equivalents shall be retained by the Company and shall be paid to
the Key Person subject to the same restrictions and vesting as are applicable to
the underlying Stock Incentive. The Company shall not pay cash dividends or
dividend equivalents (in cash or in stock) on Options or SARs.


11. Term. Effective as of and after the date that this Plan is approved by the
stockholders (the “Effective Date”), Stock Incentives may be awarded hereunder.
This Plan shall terminate, and no Stock Incentives shall be issued hereunder, as
of the first business day on or after the ten-year anniversary of the Effective
Date.


12. Administration. (a) This Plan shall be administered by the Committee, which
shall have full authority to act in the matter of selection of Key Persons and
in granting Stock Incentives to them and such other authority as is granted to
the Committee by this Plan. Notwithstanding any other provision of this Plan,
the Board of Directors may exercise any and all powers of the Committee with
respect to this Plan, except to the extent that the possession or exercise of
any power by the Board of Directors would cause any Stock Incentive to become
subject to, or to lose an exemption from, Section 16(b) of the Exchange Act.


(b) The Committee may establish such rules and regulations, not inconsistent
with the provisions of this Plan, as it deems necessary to determine eligibility
to be granted Stock Incentives under this Plan and for the proper administration
of this Plan, and the Committee may amend or revoke any rule or regulation so
established. The Committee may make such determinations and interpretations
under or in connection with this Plan as it deems necessary or advisable. All
such rules, regulations, determinations and interpretations shall be binding and
conclusive upon the Company, its Subsidiaries, its stockholders and its
directors, officers and employees, and upon their respective legal
representatives, beneficiaries, successors and assigns, and upon all other
persons claiming under or through any of them.


(c) The Committee shall have full and final authority, which shall be exercised
in its sole discretion, to accelerate wholly or partially the vesting or lapse
of all forfeiture, repurchase and other restrictions on any outstanding Stock
Incentives or portion thereof in connection with any Key Person’s death,
disability, Retirement or termination of Service.


(d) Members of the Board of Directors and members of the Committee acting under
this Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability in the performance of their duties, except
as otherwise provided by applicable law.


13. General Provisions. (a) Nothing in this Plan or in any instrument executed
pursuant hereto shall confer upon any person any right to continue in the
service of the Company or a Subsidiary, or shall affect the right of the Company
or of a Subsidiary to terminate the service of any person with or without cause.


(b) No shares of Common Stock shall be issued pursuant to a Stock Incentive
unless and until all legal requirements applicable to the issuance of such
shares have, in the opinion of counsel to the Company, been complied with. In
connection with any such issuance, the person acquiring the shares shall, if
requested by the Company, give assurances, satisfactory to counsel to the
Company, in respect of such matters as the Company or a Subsidiary may deem
desirable to assure compliance with all applicable legal requirements.


(c) No person (individually or as a member of a group), and no beneficiary or
other person claiming under or through him, shall have any right, title or
interest in or to any shares of Common Stock allocated or reserved for the
purposes of this Plan or subject to any Stock Incentive, except as to such
shares of Common Stock, if any, as shall have been issued to him.


(d) In the case of a grant of a Stock Incentive to a Key Person who is employed
by a Subsidiary, such grant may provide for the issuance of the shares covered
by the Stock Incentive to the Subsidiary, for such consideration as may be
provided or as a contribution to the Subsidiary’s capital, upon the condition or
understanding that the Subsidiary will transfer the shares to the Key Person in
accordance with the terms of the Stock Incentive.


(e) In the event the laws of a country in which the Company or a Subsidiary has
employees prescribe certain requirements for Stock Incentives to qualify for
advantageous tax treatment under the laws of that country (including, without
limitation, laws establishing options analogous to Incentive Stock Options), the
Committee, may, for the benefit of such employees, amend, in whole or in part,
this Plan and may include in such amendment additional provisions for the
purposes of qualifying the amended plan and Stock Incentives granted thereunder
under such laws; provided, however, that (i) the terms and conditions of a Stock
Incentive granted under such amended plan may not be more favorable to the
recipient than would be permitted if such Stock Incentive had been granted under
this Plan as herein set forth, (ii) all shares allocated to or utilized for the
purposes of such amended plan shall be subject to the limitations of Section 4,
and (iii) the provisions of the amended plan may restrict but may not extend or
amplify the provisions of Sections 10 and 14.


(f) The Company or a Subsidiary may make such provisions as either may deem
appropriate for the withholding of any taxes that the Company or a Subsidiary
determines is required to be withheld in connection with any Stock Incentive.


(g) Nothing in this Plan is intended to be a substitute for, or shall preclude
or limit the establishment or continuation of, any other plan, practice, or
arrangement for the payment of compensation or benefits to directors, officers,
or employees generally, or to any class or group of such persons, that the
Company or any Subsidiary now has or may hereafter put into effect, including,
without limitation, any incentive compensation, retirement, pension, group
insurance, stock purchase, stock bonus, or stock option plan.


(h) Stock Incentives under the Plan are intended to be either exempt from Code
Section 409A or in compliance with Code Section 409A and the Plan shall be so
administered and interpreted (including, for the avoidance of doubt, that (i)
the exercise price per share of Common Stock of any Option or SAR shall be
established (and adjusted, as applicable) in a manner that satisfies the
requirements of Code Section 409A and (ii) for any Stock Incentive that
constitutes “nonqualified deferred compensation” within the meaning of Code
Section 409A, (x) each payment under a Stock Incentive shall be treated as a
separate payment for purposes of Code Section 409A, (y) a recipient thereof
shall not be considered to have experienced a cessation of service unless the
recipient has experienced a “separation from service” within the meaning of Code
Section 409A and (z) in the event that the recipient is a “specified employee”
within the meaning of Code Section 409A (as determined in accordance with the
methodology established by the Company), any such compensation that would
otherwise be payable during the six-month period immediately following the
recipient’s cessation of service by reason of such cessation of service shall
instead be paid or provided on the first business day following the date that is
six (6) months following the recipient’s cessation of service. Any Stock Award
which is not intended to meet the requirements for a “short-term deferral” under
Treasury Regulations Section 1.409A-1(b)(4) or is otherwise not exempt from
Section 409A will be issued pursuant to an agreement that complies with Section
409A. The Committee shall take no action under the Plan that would cause a Stock
Incentive under the Plan to fail to either be exempt from Code Section 409A or
in compliance with Code Section 409A. Notwithstanding the foregoing, Stock
Incentive recipients are solely responsible for the tax consequences to them of
Stock Incentives under the Plan, including any tax consequences under Code
Section 409A.


(i) Claw-Back. All Stock Incentives (including any proceeds, gains or other
economic benefit actually or constructively received by a Key Person upon any
receipt, vesting or exercise of any Stock Incentive or upon the receipt or
resale of any shares of Common Stock underlying the Stock Incentive) shall be
subject to the provisions of any claw-back policy implemented by the Company,
including, without limitation, any claw-back policy adopted to comply with the
requirements of applicable law, including, without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder, whether or not such claw-back policy was in place at the
time of grant of a Stock Incentive, to the extent set forth in such claw-back
policy and/or in an applicable Stock Incentive Agreement.


(j) Personal Data. As a condition of receipt of any Stock Incentive, each Key
Person explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of personal data as described in this
Section 13(j) by and among, as applicable, the Company and its Subsidiaries for
the exclusive purpose of implementing, administering and managing the Key
Person’s participation in the Plan. The Company and its Subsidiaries may hold
certain personal information about a Key Person, including but not limited to,
the Key Person’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), any shares of stock held in the Company or any of its
Subsidiaries, details of all Stock Incentives, in each case, for the purpose of
implementing, managing and administering the Plan and Stock Incentives (the
“Data “). The Company and its Subsidiaries may transfer the Data amongst
themselves as necessary for the purpose of implementation, administration and
management of a Key Person’s participation in the Plan, and the Company and its
Subsidiaries may each further transfer the Data to any third parties assisting
the Company and its Subsidiaries in the implementation, administration and
management of the Plan. These recipients may be located in the Key Person’s
country, or elsewhere, and the Key Person’s country may have different data
privacy laws and protections than the recipients’ country. Through acceptance of
an Stock Incentive, each Key Person authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Key Person’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Company or any of its
Subsidiaries or the Key Person may elect to deposit any Shares. The Data related
to a Key Person will be held only as long as is necessary to implement,
administer, and manage the Key Person’s participation in the Plan. A Key Person
may, at any time, view the Data held by the Company with respect to such Key
Person, request additional information about the storage and processing of the
Data with respect to such Key Person, recommend any necessary corrections to the
Data with respect to the Key Person or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting his or her local human
resources representative. The Company may cancel a Key Person’s ability to
participate in the Plan and, in the Administrator’s discretion, the Key Person
may forfeit any outstanding Stock Incentives if the Key Person refuses or
withdraws his or her consents as described herein. For more information on the
consequences of refusal to consent or withdrawal of consent, Key Persons may
contact their local human resources representative.


14. Acquisitions by the Company. If the Company or any Subsidiary should
purchase stock or assets or otherwise acquire the whole or part of the business
of another entity, or merge or consolidate with another entity (as part of a
transaction that is not a Change in Control as defined herein), the Company,
upon the approval of the Committee, (a) may assume, in whole or in part and with
or without modifications or conditions, any stock incentives granted by the
acquired entity to its directors, officers, employees or consultants in their
capacities as such, or (b) may grant new Stock Incentives in substitution
therefor. Any such assumed or substitute Stock Incentives may contain terms and
conditions inconsistent with the provisions of this Plan (including the
limitations set forth in paragraph (a) of Section 4), including additional
benefits for the recipient; provided, however, that if such assumed or
substitute Stock Incentives are Incentive Stock Options, such terms and
conditions are permitted under the plan of the acquired entity. For the purposes
of any applicable plan provision involving time or a date, a substitute Stock
Incentive shall be deemed granted as of the date of grant of the original stock
incentive.


15. Change in Control Provisions. Unless otherwise provided in a Stock Incentive
Agreement and notwithstanding any other provision of this Plan to the contrary:


(a) Stock Incentives Not Assumed. If a Change in Control occurs and a Key
Person’s Stock Incentives are not continued, converted, assumed, or replaced
with a substantially similar award by (i) the Company, or (ii) a successor
entity or its parent or subsidiary (an “Assumption”), and provided that the Key
Person has not had a termination of Service, then immediately prior to the
Change in Control such Stock Incentives shall become fully vested, exercisable
and/or payable, as applicable, and all forfeiture, repurchase and other
restrictions on such Stock Incentives shall lapse, in which case, such Stock
Incentives shall be canceled upon the consummation of the Change in Control in
exchange for the right to receive the Change in Control consideration payable to
other holders of Common Stock (A) which may be on such terms and conditions as
apply generally to holders of Common Stock under the Change in Control documents
(including, without limitation, any escrow, earn-out or other deferred
consideration provisions) or such other terms and conditions as the Committee
may provide, and (B) determined by reference to the number of shares subject to
such Stock Incentives and net of any applicable exercise price; provided that to
the extent that any Stock Incentives constitute “nonqualified deferred
compensation” that may not be paid upon the Change in Control under Section 409A
without the imposition of taxes thereon under Section 409A, the timing of such
payments shall be governed by the applicable Stock Incentive Agreement (subject
to any deferred consideration provisions applicable under the Change in Control
documents); and provided, further, that if the amount to which a Key Person
would be entitled upon the settlement or exercise of such Stock Incentive at the
time of the Change in Control is equal to or less than zero, then such Stock
Incentive may be terminated without payment. The Committee shall determine
whether an Assumption of an Award has occurred in connection with a Change in
Control.


(b) Stock Incentives Assumed. If a Change in Control occurs and a Key Person’s
Stock Incentives are subject to Assumption, and, within twenty-four (24) months
following such Change in Control (i) such Key Person’s employment or service
with the Company or a successor entity or its parent or subsidiary is terminated
other than for “cause” (as defined in the Stock Incentive Agreement relating to
such Stock Incentive, or if such Agreement does not set forth such a definition,
as such term is reasonably defined by the Committee or the successor thereto),
or (ii) such Key Person voluntarily terminates his or her employment or service
with the Company or a successor entity or its parent or subsidiary with “good
reason” (as defined in the Stock Incentive Agreement relating to such Stock
Incentive, or if such Agreement does not set forth such a definition, as such
term is reasonably defined by the Committee or the successor thereto), then such
Key Person’s remaining unvested Stock Incentives (including any substituted
Stock Incentives) shall become fully vested, exercisable and/or payable, as
applicable, and all forfeiture, repurchase and other restrictions on such Stock
Incentives (including any substituted Stock Incentives) shall lapse, on the date
of termination.


(c) The Committee shall take such action as it deems appropriate and equitable
to effectuate the purposes of this Plan and to protect the grantees of Stock
Incentives, which action may include, without limitation, any one or more of the
following, provided such action is in compliance with Code Section 409A if
applicable: (i) acceleration or change of the exercise and/or expiration dates
of any Option or SAR to require that exercise be made, if at all, prior to the
Change in Control; (ii) cancellation of any Stock Incentives upon payment to the
holder in cash of the Fair Market Value of the shares subject to such Stock
Incentives as of the date of (and, to the extent applicable, as established for
purposes of) the Change in Control, less the aggregate exercise price, if
applicable, of the Option or SAR; and (iii) in any case where equity securities
of another entity are proposed to be delivered in exchange for or with respect
to shares of Common Stock of the Company, arrangements to have such other entity
replace the Stock Incentives granted hereunder with awards with respect to such
other securities, with appropriate adjustments in the number of shares subject
to, and the exercise prices under, the Stock Incentives (as applicable).


16. Amendments and Termination. (a) Anytime subsequent to the Effective Date,
this Plan may be amended or terminated by the Committee; provided, however,
that, without the approval of the stockholders of the Company, no amendment
shall be made that (i) causes this Plan to cease to comply with applicable law;
(ii) permits any person who is not a Key Person to be granted a Stock Incentive
(except as otherwise provided in Section 14); (iii) increases the maximum number
of shares of Common Stock that may be issued pursuant to Stock Incentives
granted under this Plan (subject to the provisions of Section 4(b) and (c) and
the provisions of Section 10); (iv) amends the provisions of paragraph (a) of
Section 4, paragraphs (a), (b), or (e) of Section 6 to permit shares to be
valued at, or to have a purchase price of, respectively, less than the
percentage of Fair Market Value specified therein; (v) amends Section 11 to
extend the date set forth therein; or (vi) amends this Section 16.


(b) The Committee may amend, modify or terminate any Stock Incentive Agreement,
subject to applicable law and to the other provisions of this Plan including
subsection (c) below.


(c) No amendment or termination of this Plan shall adversely affect any holder’s
rights under any Stock Incentive previously granted to, and accepted by, the
holder; and no amendment to any such Stock Incentive shall adversely affect any
holder’s rights thereunder; without the consent of the holder thereof.




1

